 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                     ***
 9    TESORO REFINING & MARKETING CO., LLC,                     Case No. 3:19-cv-00449-LRH-WGC

10                                                 Plaintiff,   ORDER
11            v.

12    ALANDDON LLC, DONALD A. LEHR,
      VALARIE M. LEHR, KIM FIEGEHEN, as
13    Guardian ad litem for ALLAN G. FIEGEHEN,

14                                              Defendants.
15

16           Defendants Donald A. Lehr, Valarie M. Lehr, and Kim Fiegehen, as Guardian ad litem for

17   Allan G. Fiegehen, have filed a motion to dismiss the second, third, and fourth causes of action

18   within the amended complaint of plaintiff Tesoro Refining and Marketing Company, LLC

19   (“Tesoro”). (ECF No. 19). The other defendant, Alanddon LLC (“Alanddon”), is not party to

20   defendants’ motion to dismiss. Tesoro filed a response (ECF No. 23), and defendants timely

21   replied (ECF No. 24). For the reasons stated below, the Court denies defendants’ motion in part

22   and grants it in part.

23                            I. Factual Background and Procedural History

24           For the purposes of defendants’ motion to dismiss, the factual allegations in Tesoro’s first

25   amended complaint are presumed to be true. This case concerns an agreement between defendants

26   and Tesoro for defendants to operate a gas station and associated convenience store. In June 2003,

27   BP West Coast Products LLC (“BPWCP”) entered into two separate contracts with Jess Pietrzak

28   for the latter to open an “am/pm” branded minimart and gas station in Carson City, Nevada. (ECF
                                                      1
 1   No. 17 at 2; ECF Nos. 19-1, 19-2 at 2). 1 In February 2006, Pietrzak executed a release in favor of

 2   BPWCP in connection with his assignment of the June 2003 contracts. (ECF No. 19-2 at 2). Then,

 3   in May 2006, BPWCP entered into a contract with Alanddon, Allan Fiegehen, and Donald Lehr

 4   for the operation of an “am/pm” branded minimart and gas station at the same Carson City location

 5   as Pietrzak’s establishment. (ECF No. 19-3 at 2). As part of this contract, BPWCP required the

 6   members of Alanddon (Allan Fiegehen and Donald Lehr) and their spouses (Valarie Lehr and

 7   Kristine Fiegehen) 2 to enter into guarantee agreements, which were incorporated by reference into

 8   the contract. (Id.) Under the guarantee agreements, the guarantors (the defendants who filed this

 9   motion to dismiss) agreed to be personally liable to BPWCP for any debts or obligations Alanddon

10   might incur in the course of its business relationship with BPWCP. (ECF No. 19-4 at 2–3). They

11   also agreed to pay BPWCP “any and all expenses” incurred by BPWCP in the event it collected a

12   debt owed to it by the guarantors, including attorneys’ fees. (Id.) Neither guarantee agreement

13   contained any temporal limitation or expiration date.

14           In September 2006, Pietrzak assigned his interests in the June 2003 agreements to

15   Alanddon. (ECF No. 19-5 at 2). This assignment included a provision stating that the June 2003

16   agreements would not be “extended beyond the expiration date contained in said agreements,”

17   which, for the minimart agreement, was anticipated to be July 1, 2018. (Id.; ECF No. 19 at 3). In

18   August 2012, Tesoro acquired certain assets of BPWCP, including the June 2003 agreements and

19   the May 2006 guarantee agreements. (ECF No. 17 at 3). There was little relevant activity among

20   the parties until August 15, 2018, when Donald Lehr emailed Tesoro 3 to inform it that Alanddon

21   wished to “debrand [sic] the ampm and keep the ARCO only” upon expiration of the

22   Alanddon/Tesoro contract on August 31, 2018. (ECF No. 19-6 at 2). Accordingly, on that date,

23   Tesoro and Alanddon entered into the “Arco Retail Sales Agreement,” whereby Alanddon would

24   1
       When ruling on a motion to dismiss, a court can consider, in addition to facts alleged in the complaint and
     documents attached to it, documents relied upon but not attached to the complaint when their authenticity
25   is not contested. In re Western States Wholesale Natural Gas Antitrust Litigation, 633 F.Supp.2d 1151,
     1168 (D. Nev. 2007). Here, neither party has challenged the authenticity of the various contracts, other
26
     business documents, and correspondences attached to defendants’ motion to dismiss and Tesoro’s response,
27   so the Court will consider them as part of defendants’ motion.
     2
       Tesoro voluntarily dismissed Kristine Fiegehen without prejudice in October 2019. (ECF No. 15).
     3
28     Defendants indicate that Tesoro is now referred to as “Andeavor.” (ECF No. 19 at 4, n. 3). For clarity, the
     Court will continue to refer to the plaintiff as Tesoro.
                                                            2
 1   operate an Arco-branded minimart and gas station. (ECF No. 23-1). The August 2018 agreement

 2   included a provision that stated the agreement “is not to be reformed, altered, or modified in any

 3   way by any practice or course of dealing during or prior [to the agreement]. . .or by any

 4   representations, stipulations, warranties, agreement or understandings…except as fully and

 5   expressly set forth herein.” (Id. at 28). A separate provision provided that the agreement “set[s]

 6   forth the entire agreement between the Parties and fully supersede[s] any and all prior agreements,

 7   representations, promises[,] or understandings between the Parties.” (Id. at 29).

 8          Tesoro alleges that on January 23, 2019, Alanddon stopped offering gasoline for sale to the

 9   public, and on the following day, closed its minimart and gas station. (ECF No. 17 at 3). In

10   February 2019, Tesoro issued a notice of default and a formal notice that it was terminating the

11   August 2018 agreement. (Id.) Tesoro subsequently filed its first complaint on August 2, 2019,

12   alleging four causes of action: (1) breach of contract against Alanddon; (2) breach of contract

13   against the guarantors; (3) tortious interference with contractual relations against the guarantors,

14   and (4) a declaration that defendants violated the various agreements they signed with Tesoro.

15   (ECF No. 1). Tesoro amended its complaint on November 15, 2019, which did not add any new

16   causes of action but rather substituted defendants. (ECF No. 17). Now pending before the Court is

17   the guarantor defendants’ motion to dismiss Tesoro’s second, third, and fourth causes of action

18   against them.

19                                           II. Legal Standard

20          Defendants seek dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

21   to state a claim upon which relief can be granted. To survive a motion to dismiss for failure to state

22   a claim, a complaint must satisfy Federal Rule of Civil Procedure 8(a)(2)’s notice pleading

23   standard. See Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1103 (9th Cir. 2008). That

24   is, a complaint must contain “a short and plain statement of the claim showing that the pleader is

25   entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Rule 8(a)(2) pleading standard does not require

26   detailed factual allegations; a pleading, however, that offers “ ‘labels and conclusions’ or ‘a

27   formulaic recitation of the elements of a cause of action’ ” will not suffice. Ashcroft v. Iqbal, 556

28   U.S. 662, 677 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
                                                       3
 1           Furthermore, Rule 8(a)(2) requires a complaint to “contain sufficient factual matter,

 2   accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 667

 3   (quoting Twombly, 550 U.S. at 570). A claim has facial plausibility when the pleaded factual

 4   content allows the court to draw the reasonable inference, based on the court’s judicial experience

 5   and common sense, that the defendant is liable for the misconduct alleged. Id. “The plausibility

 6   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that

 7   a defendant has acted unlawfully. Where a complaint pleads facts that are merely consistent with

 8   a defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

 9   to relief. Id.

10           In reviewing a motion to dismiss, the court accepts the facts alleged in the complaint as

11   true. Iqbal, 556 U.S. at 667. Even so, “bare assertions. . .amount[ing] to nothing more than a

12   formulaic recitation of the elements of a. . .claim. . .are not entitled to an assumption of truth.”

13   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 681)

14   (brackets in original) (internal quotation marks omitted). The court discounts these allegations

15   because “they do nothing more than state a legal conclusion—even if that conclusion is cast in the

16   form of a factual allegation.” Id. (citing Iqbal, 556 U.S. at 681.) “In sum, for a complaint to survive

17   a motion to dismiss, the non-conclusory ‘factual content,’ and reasonable inferences from that

18   content, must be plausibly suggestive of a claim entitling the plaintiff to relief.” Id.

19                                              III. Discussion

20           Defendants have requested the Court dismiss Tesoro’s second, third, and fourth causes of

21   action against them. The Court will examine each of defendants’ arguments in turn.

22                               A. Tesoro’s Claim for Breach of Contract

23           Defendants argue that because they are not parties to the August 2018 agreement, they

24   cannot possibly have breached it and thus cannot be liable for breach of contract. (ECF No. 19 at

25   6). They also assert that that because the August 2018 agreement makes “no mention of any prior

26   agreement by the parties,” the May 2006 guarantee agreements signed by the guarantor defendants

27   do not apply to it. (Id.) There are four elements to a breach of contract claim: (1) formation of a

28   valid contract; (2) performance or excuse of performance by plaintiff; (3) material breach by the
                                                        4
 1   defendant, and (4) damages. Laguerre v. Nev. Sys. of Higher Educ., 837 F.Supp.2d 1176, 1180 (D.

 2   Nev. 2011). Defendants are attacking the first element, arguing that there is no valid contract

 3   between Tesoro and themselves. The starting point for the interpretation of any contract is with its

 4   plain language. McDaniel v. Sierra Health and Life Ins. Co., Inc., 53 P.3d 904, 906 (Nev. 2002).

 5   If the terms of the contract are plain and unambiguous, the words of the contract must be taken in

 6   their usual and ordinary significance. Dickenson v. Nevada, 877 P.2d 1059, 1061 (Nev. 1994). On

 7   the other hand, if the terms of a contract are ambiguous, the contract will be construed against the

 8   drafter. Williams v. Waldman, 836 P.2d 614, 619 (1992). The presumption is that the drafter of the

 9   contract will bear the consequences of any ambiguities. Id.

10          The flaw with defendants’ argument is that Tesoro is not arguing that they breached the

11   2018 August agreement. As defendants recognize, a plain reading of the August 2018 contract

12   shows that the only two parties to it are Tesoro and Alanddon. (ECF No. 23-1 at 2). Instead, Tesoro

13   argues that defendants breached the May 2006 guarantee agreements, which obligated defendants

14   to cover any debts Alanddon might incur in its business dealings with Tesoro’s predecessor in

15   interest. (ECF No. 23 at 5; ECF No. 17 at 5). Although defendants argue that May 2006 guarantee

16   agreements were not explicitly renewed in the August 2018 contract, (ECF No. 19 at 6), a review

17   of the May 2006 guarantee agreements reveals no language that limits their scope or duration. In

18   those agreements, defendants agreed to be personally liable to BPWCP (now Tesoro) for any debts

19   arising out of any current or “hereafter existing” obligations Alanddon owed to BPWCP. (ECF

20   No. 19-4 at 2). There no temporal limitations within either guarantee agreement, nor are there any

21   restrictions on the total liability that defendants may be required to cover. (Id.) Defendants point

22   to a provision within the August 2018 agreement that states that the contract sets forth the entire

23   contract between the parties, explicitly superseding any prior agreement. (ECF No. 19 at 6). But

24   the August 2018 agreement, as stated above, is only between Tesoro and Alanddon, not the

25   guarantor defendants. Accordingly, the Court finds that there are sufficient factual allegations

26   within Tesoro’s complaint and the documents in the record to support a finding that a valid contract

27   exists between Tesoro and the guarantor defendants.

28   ///
                                                      5
 1          Tesoro’s complaint also provides sufficient factual allegations to support the other

 2   elements of its breach of contract claim. Tesoro has alleged that it complied with all of its

 3   obligations under the 2006 May guarantee agreements, the guarantor defendants have not satisfied

 4   the debts that Alanddon owes to Tesoro following Alanddon’s January 2019 breach, and that as a

 5   result of the guarantor defendants’ failure to pay on behalf of Alanddon, Tesoro has suffered

 6   damages. (ECF No. 17 at 5). Moreover, defendants do not challenge the sufficiency of any of other

 7   elements of a breach of contract claim besides the existence of a valid contract. The Court will

 8   accordingly deny defendants’ motion to dismiss the second cause of action against them.

 9              B. Tesoro’s Claim for Tortious Interference with Contractual Relations

10          Next, defendants request that the Court dismiss Tesoro’s third claim for intentional

11   interference with contractual relations. Under Nevada law, a claim for intentional interference with

12   contractual relations has five elements: (1) a valid and existing contract; (2) the defendant's

13   knowledge of the contract; (3) intentional acts intended or designed to disrupt the contractual

14   relationship; (4) actual disruption of the contract, and (5) resulting damage. Chocolate Magic Las

15   Vegas LLC v. Ford, 337 F.Supp.3d 950, 961 (D. Nev. 2018). Defendants first argue that regarding

16   defendant Valarie Lehr, Tesoro has failed to allege any facts demonstrating that she knew of the

17   August 2018 agreement between Tesoro and Alanddon. (ECF No. 19 at 8). And as for defendants

18   Donald Lehr and Allan Fiegehen, defendants argue that because they were acting within the scope

19   of their duties as members of their LLC, Alanddon, they cannot be held liable, as a matter of law,

20   for interfering with Alanddon’s contracts. (Id. at 8–9).

21          Turning first to Valarie Lehr, the Court agrees with defendants that Tesoro has failed to

22   allege facts sufficient to demonstrate that she knew of the August 2018 agreement between Tesoro

23   and Alanddon. Tesoro only alleges that “[o]n information and belief, Tesoro alleges that

24   Guarantors had knowledge of the 2018 Agreement between Tesoro and Alanddon.” (ECF No. 17

25   at 5). Despite Tesoro’s assertions to the contrary (ECF No. 23 at 8), the statement within its

26   amended complaint is a legal conclusion, not a factual allegation. It merely restates one of the

27   elements of the tort, which is insufficient to survive a motion to dismiss. See Ashcroft v. Iqbal, 556

28   U.S. 662, 681 (2009) (“[f]ormulaic recitation of the elements” of a claim are insufficient to
                                                       6
 1   overcome a motion to dismiss). Unlike Donald Lehr and Alan Fiegehen, who were both members

 2   of Alanddon, there is no evidence to indicate that Valarie Lehr had any part in negotiating the deals

 3   between Tesoro and Alanddon. Rather than dismissing Tesoro’s third cause of action against

 4   Valarie Lehr outright, the Court will give it an opportunity to amend its complaint. Federal Rule

 5   of Civil Procedure 15(a) allows for a court to grant a party leave to amend a complaint “when

 6   justice so requires” because the rule’s underlying purpose is to facilitate decisions on the merits

 7   rather than pleadings or technicalities. Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

 8   banc). Leave to amend should only be denied if allowing the amendment would unduly prejudice

 9   the opposing party, cause undue delay, be futile, or if the moving party has acted in bad faith.

10   Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). There has been no

11   showing of such an exception here.

12          The question of whether Tesoro has stated a cause of action against Donald Lehr and Allan

13   Fiegehen is more complicated. Defendants argue that because Donald Lehr and Allan Fiegehen

14   were acting within the scope of their authority as members of Alanddon, an LLC, they cannot be

15   found liable as a matter of law for interfering with Alanddon’s contracts. (ECF No. 19 at 9). In

16   Nevada, it is well-settled that a party cannot tortuously interfere with its own contract, and agents

17   acting within the scope of their employment do not constitute intervening third parties. Blanck v.

18   Hager, 360 F.Supp.2d 1137, 1154 (D. Nev. 2005). Defendants’ argument, however, is more

19   appropriate for a summary judgment motion, not a motion to dismiss. If defendants’ argument is

20   correct, then whether Donald and Allan Fiegehen can be held liable for intentional interference

21   with contractual relations turns on whether they were acting within the scope of their employment

22   as members of Alanddon. Under Nevada law, whether an employee was acting within the scope

23   of his employment is generally a question of fact that must be decided by a jury. Ray v. Value

24   Behavioral Health, Inc., 967 F.Supp. 417, 420 (D. Nev. 1997). Courts can only typically resolve

25   the issue as a matter of law when there are no disputed facts. Grantham v. Durant, 471 F.Supp.2d

26   1069, 1074 (D. Nev. 2006). At this stage in the proceedings, the Court lacks sufficient information

27   to determine whether Lehr and Fiegehen were acting within the scope of their employment with

28
                                                      7
 1   Alanddon. Defendants’ motion to dismiss the third cause of action against Lehr and Fiegehen will

 2   be denied.

 3                                 C. Tesoro’s Claim for Declaratory Relief

 4          Finally, defendants request dismissal of Tesoro’s fourth cause of action, a declaration that

 5   all defendants have breached an agreement they had with Tesoro. (ECF No. 19 at 10). Under

 6   Nevada law, declaratory relief is available only if: (1) a justiciable controversy exists between

 7   persons with adverse interests, (2) the party seeking declaratory relief has a legally protectable

 8   interest in the controversy, and (3) the issue is ripe for judicial determination. County of Clark, ex

 9   rel. University Medical Center v. Upchurch, 961 P.2d 754, 756 (Nev. 1998). Defendants argue, in

10   effect, that because Tesoro has no valid breach of contract claim against them, any cause of action

11   for declaratory relief must fail as a matter of law. (ECF No. 19 at 10). The Court will deny

12   defendants’ motion to dismiss this claim because the Court has previously found that Tesoro

13   pleaded a valid breach of contract cause of action against the guarantor defendants, and therefore,

14   Tesoro has a valid declaratory judgment claim.

15                                             IV. Conclusion

16          IT IS THEREFORE ORDERED that defendants’ motion to dismiss (ECF No. 19) is

17   GRANTED IN PART AND DENIED IN PART. Defendants’ motion is denied in all aspects

18   except regarding defendant Valarie Lehr in Tesoro’s third cause of action for tortious interference

19   with contractual relations.

20          IT IS FURTHER ORDERED that Tesoro has thirty (30) days from the entry of this order

21   in which to amend its complaint.

22          IT IS SO ORDERED.

23          DATED this 31st day of March, 2020.

24

25                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
26

27

28
                                                       8
